Appeal by defendant from a judgment of the County Court, Kings County, convicting him of the crime of perjury in the first degree, and from the sentence imposed thereon and the order denying his motion to set aside the verdict. Judgment unanimously affirmed. The display before the jury of the chart, People’s Exhibit 10 for Identification, did not constitute reversible error. The various items listed thereon, allegedly omitted by defendant from his answers to a questionnaire submitted to a Grand Jury, were not disclosed to the trial jury until established by independent evidence. After such testimony had been adduced, the chart could have been received in evidence as an aid to the jurors (cf. People v. Bel Yermo, 192 N. Y. 470, 482; People V. Feld, 305 N. Y. 322, 331-332, and Fox v. United States, 45 F. 2d 364; see, also, record on appeal, People V. Connolly, 227 App. Div. 167, affd. 253 N. Y. 330); and the jury were clearly instructed that the chart was not evidence *1067and was merely offered to assist them. If it be assumed that the display of the chart by the People was improper, the error was waived by defendant’s repeated use of the exhibit on his own case. (Of. Say den v. Palmer, 2 Hill 205, 209-210, and 1 Wigmore on Evidence [3d ed.], § 18, pp. 344-345.) In any event, the evidence was ample to establish guilt beyond a reasonable doubt, and any error may be disregarded under section 542 of the Code of Criminal Procedure. Defendant’s other contentions have been considered and in our opinion do not present reversible error. (Cf. People v. Workman, 282 App. Div. 703.) Ho separate appeal lies from the sentence or from the order denying the motion to set aside the verdict, which have been reviewed on the appeal from the judgment of conviction. Present — Holán, P. J., Adel, Wenzel, MacCrate and Murphy, JJ.